              Case 1:20-cv-05483-VSB Document 1 Filed 07/16/20 Page 1 of 19




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  AMELIA BASURTO, individually and on
  behalf of others similarly situated,

                                     Plaintiff,                          COMPLAINT

                    -against-
                                                              COLLECTIVE ACTION UNDER
  TACOS EL PAISA INC. (D/B/A TACOS EL                              29 U.S.C. § 216(b)
  PAISA) and BLANCA SERRANO ,
                                                                           ECF Case
                                      Defendants.
  -------------------------------------------------------X

            Plaintiff Amelia Basurto (“Plaintiff Basurto” or “Ms. Basurto”), individually and on behalf

 of others similarly situated, by and through her attorneys, Michael Faillace & Associates, P.C.,

 upon her knowledge and belief, and as against Tacos El Paisa Inc. (d/b/a Tacos El Paisa),

 (“Defendant Corporation”) and Blanca Serrano, (“Individual Defendant”), (collectively,

 “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.        Plaintiff Basurto is a former employee of Defendants Tacos El Paisa Inc. (d/b/a Tacos

El Paisa) and Blanca Serrano.

       2.         Defendants own, operate, or control a Mexican restaurant, located at 1548 St

Nicholas Ave, New York, NY 10040 under the name “Tacos El Paisa”.
             Case 1:20-cv-05483-VSB Document 1 Filed 07/16/20 Page 2 of 19




       3.      Upon information and belief, individual Defendant Blanca Serrano, serve or served

as owner, manager, principal, or agent of Defendant Corporation and, through this corporate entity,

operates or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiff Basurto was employed as a waitress at the restaurant located at 1548 St

Nicholas Ave, New York, NY 10040.

       5.      At all times relevant to this Complaint, Plaintiff Basurto worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that she worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Basurto appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       7.      Further, Defendants failed to pay Plaintiff Basurto the required “spread of hours” pay

for any day in which she had to work over 10 hours a day.

       8.      Defendants’ conduct extended beyond Plaintiff Basurto to all other similarly situated

employees.

       9.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Basurto and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       10.     Plaintiff Basurto now brings this action on behalf of herself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New



                                                   -2-
             Case 1:20-cv-05483-VSB Document 1 Filed 07/16/20 Page 3 of 19




York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

       11.        Plaintiff Basurto seeks certification of this action as a collective action on behalf of

herself, individually, and all other similarly situated employees and former employees of Defendants

pursuant to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

       12.        This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Basurto’s state law claims under 28

U.S.C. § 1367(a).

       13.        Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Mexican restaurant located in this district. Further, Plaintiff Basurto was employed by

Defendants in this district.

                                                    PARTIES

                                                      Plaintiff

       14.        Plaintiff Amelia Basurto (“Plaintiff Basurto” or “Ms. Basurto”) is an adult

individual residing in New York County, New York.

       15.        Plaintiff Basurto was employed by Defendants at Tacos El Paisa Inc. from

approximately January 8, 2020 until on or about May 11, 2020.




                                                     -3-
             Case 1:20-cv-05483-VSB Document 1 Filed 07/16/20 Page 4 of 19




       16.     Plaintiff Basurto consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                             Defendants

       17.     At all relevant times, Defendants owned, operated, or controlled a Mexican

restaurant, located at 1548 St Nicholas Ave, New York, NY 10040 under the name “Tacos El Paisa”.

       18.     Upon information and belief, Tacos El Paisa Inc. (d/b/a Tacos El Paisa) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 1548 St Nicholas Ave, New York, NY 10040.

       19.     Defendant Blanca Serrano is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Blanca Serrano is sued

individually in her capacity as a manager of Defendant Corporation. Defendant Blanca Serrano

possesses operational control over Defendant Corporation and controls significant functions of

Defendant Corporation. She determines the wages and compensation of the employees of

Defendants, including Plaintiff Basurto, establishes the schedules of the employees, maintains

employee records, and has the authority to hire and fire employees.

                                   FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       20.     Defendants operate a Mexican restaurant located in the Hudson Heights section of

Manhattan in New York City.

       21.     Individual Defendant, Blanca Serrano, possesses operational control over Defendant

Corporation, possesses ownership interests in Defendant Corporation, or controls significant

functions of Defendant Corporation.



                                                 -4-
             Case 1:20-cv-05483-VSB Document 1 Filed 07/16/20 Page 5 of 19




       22.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       23.     Each Defendant possessed substantial control over Plaintiff Basurto’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Basurto, and all similarly situated individuals,

referred to herein.

       24.     Defendants jointly employed Plaintiff Basurto (and all similarly situated employees)

and are Plaintiff Basurto’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       25.     In the alternative, Defendants constitute a single employer of Plaintiff Basurto and/or

similarly situated individuals.

       26.     Upon information and belief, Individual Defendant           Blanca serrano, operates

Defendant Corporation as either an alter ego of herself and/or fails to operate Defendant Corporation

as an entity legally separate and apart from herself, by among other things:

              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

              b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporation for her own benefit as the sole or majority

                 shareholder,




                                                  -5-
              Case 1:20-cv-05483-VSB Document 1 Filed 07/16/20 Page 6 of 19




               e) operating Defendant Corporation for her own benefit and maintaining control over

                  this corporation as a closed Corporation,

               f) intermingling assets and debts of her own with Defendant Corporation,

               g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                  liability as necessary to protect her own interests, and

               h) Other actions evincing a failure to adhere to the corporate form.

        27.      At all relevant times, Defendants were Plaintiff Basurto’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Basurto, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Basurto’s services.

        28.      During 2020, Defendants, both separately and jointly, had a gross annual volume of

sales of not less than $500,000 (exclusive of excise taxes at the retail level that are separately stated).

        29.      In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                            Individual Plaintiff

        30.      Plaintiff Basurto is a former employee of Defendants who was employed as a

waitress.

        31.      Plaintiff Basurto seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                         Plaintiff Amelia Basurto

        32.      Plaintiff Basurto was employed by Defendants from approximately January 8, 2020

until on or about May 11, 2020.



                                                    -6-
             Case 1:20-cv-05483-VSB Document 1 Filed 07/16/20 Page 7 of 19




       33.      Defendants employed Plaintiff Basurto as a waitress.

       34.      Plaintiff Basurto regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       35.      Plaintiff Basurto’s work duties required neither discretion nor independent judgment.

       36.      Throughout her employment with Defendants, Plaintiff Basurto regularly worked in

excess of 40 hours per week.

       37.      From approximately January 8, 2020 until on or about April 5, 2020, Plaintiff Basurto

worked from approximately 9:00 a.m. until on or about 7:00 p.m., 5 days a week and from

approximately 9:00 a.m. until on or about 9:00 p.m., one day a week (typically 62 hours per week).

       38.      From approximately April 25, 2020 until on or about May 11, 2020, Plaintiff Basurto

worked from approximately 10:00 a.m. until on or about 7:00 p.m., 6 days a week (typically 54 hours

per week).

       39.      Throughout her employment, Defendants paid Plaintiff Basurto her wages in cash.

       40.      From approximately January 8, 2020 until on or about May 11, 2020, Defendants

paid Plaintiff Basurto a fixed salary of $70 per day.

       41.      For approximately two weeks, Defendants did not pay Plaintiff Basurto any wages

for her work.

       42.      Plaintiff Basurto’s pay did not vary even when she was required to stay later or work

a longer day than her usual schedule.

       43.      For example, Defendants required Plaintiff Basurto to work an additional 2 hours

past her scheduled departure time one day a week, and did not pay her for the additional time she

worked.

       44.      Defendants never granted Plaintiff Basurto any breaks or meal periods of any kind.



                                                  -7-
             Case 1:20-cv-05483-VSB Document 1 Filed 07/16/20 Page 8 of 19




       45.     Plaintiff Basurto was not required to keep track of her time, nor to her knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected her

actual hours worked.

       46.     Defendants took improper and illegal deductions from Plaintiff Basurto’s wages;

specifically, Defendants deducted money from Plaintiff Basurto's weekly wages in proportion to

money they claimed was missing from the cash register any given week.

       47.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Basurto regarding overtime and wages under the FLSA and NYLL.

       48.     Defendants did not provide Plaintiff Basurto an accurate statement of wages, as

required by NYLL 195(3).

      49.      Defendants did not give any notice to Plaintiff Basurto, in English and in Tlapanec

(Plaintiff Basurto’s primary language), of her rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      50.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Basurto (and all similarly situated employees) to work in excess of 40 hours a

week without paying her appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      51.      Plaintiff Basurto was a victim of Defendants’ common policy and practices which

violate her rights under the FLSA and New York Labor Law by, inter alia, not paying her the wages

she was owed for the hours she worked.




                                                  -8-
            Case 1:20-cv-05483-VSB Document 1 Filed 07/16/20 Page 9 of 19




      52.      Defendants’ pay practices resulted in Plaintiff Basurto not receiving payment for all

her hours worked, and resulted in Plaintiff Basurto’s effective rate of pay falling below the required

minimum wage rate.

      53.      Defendants habitually required Plaintiff Basurto to work additional hours beyond her

regular shifts but did not provide her with any additional compensation.

      54.      Defendants    willfully   disregarded    and   purposefully   evaded     recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      55.      Defendants paid Plaintiff Basurto her wages in cash.

      56.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      57.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Basurto (and similarly situated individuals) worked,

and to avoid paying Plaintiff Basurto properly for her full hours worked.

      58.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      59.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Basurto and other similarly situated former workers.

      60.      Defendants failed to provide Plaintiff Basurto and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;



                                                  -9-
            Case 1:20-cv-05483-VSB Document 1 Filed 07/16/20 Page 10 of 19




rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      61.      Defendants failed to provide Plaintiff Basurto and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      62.       Plaintiff Basurto brings her FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      63.      At all relevant times, Plaintiff Basurto and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay




                                                  - 10 -
                Case 1:20-cv-05483-VSB Document 1 Filed 07/16/20 Page 11 of 19




at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      64.          The claims of Plaintiff Basurto stated herein are similar to those of the other

employees.

                                       FIRST CAUSE OF ACTION

                VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      65.          Plaintiff Basurto repeats and realleges all paragraphs above as though fully set forth

herein.

      66.          At all times relevant to this action, Defendants were Plaintiff Basurto’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Basurto (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      67.          At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      68.          Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          69.      Defendants failed to pay Plaintiff Basurto (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      70.          Defendants’ failure to pay Plaintiff Basurto (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      71.          Plaintiff Basurto (and the FLSA Class members) were damaged in an amount to be

determined at trial.



                                                     - 11 -
            Case 1:20-cv-05483-VSB Document 1 Filed 07/16/20 Page 12 of 19




                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      72.      Plaintiff Basurto repeats and realleges all paragraphs above as though fully set forth

herein.

      73.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Basurto (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      74.      Defendants’ failure to pay Plaintiff Basurto (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      75.      Plaintiff Basurto (and the FLSA Class members)were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      76.       Plaintiff Basurto repeats and realleges all paragraphs above as though fully set forth

herein.

      77.      At all times relevant to this action, Defendants were Plaintiff Basurto’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Basurto, controlled the terms and conditions of her employment, and determined the rates

and methods of any compensation in exchange for her employment.

      78.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Basurto less than the minimum wage.

      79.      Defendants’ failure to pay Plaintiff Basurto the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.



                                                 - 12 -
            Case 1:20-cv-05483-VSB Document 1 Filed 07/16/20 Page 13 of 19




      80.      Plaintiff Basurto was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      81.      Plaintiff Basurto repeats and realleges all paragraphs above as though fully set forth

herein.

      82.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Basurto overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      83.      Defendants’ failure to pay Plaintiff Basurto overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      84.      Plaintiff Basurto was damaged in an amount to be determined at trial.

                                  FIFTH CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      85.      Plaintiff Basurto repeats and realleges all paragraphs above as though fully set forth

herein.

      86.      Defendants failed to pay Plaintiff Basurto one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Basurto’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.




                                                - 13 -
            Case 1:20-cv-05483-VSB Document 1 Filed 07/16/20 Page 14 of 19




      87.      Defendants’ failure to pay Plaintiff Basurto an additional hour’s pay for each day

Plaintiff Basurto’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      88.      Plaintiff Basurto was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      89.       Plaintiff Basurto repeats and realleges all paragraphs above as though fully set forth

herein.

      90.      Defendants failed to provide Plaintiff Basurto with a written notice, in English ,

containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as" names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by NYLL §195(1).

      91.      Defendants are liable to Plaintiff Basurto in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      92.       Plaintiff Basurto repeats and realleges all paragraphs above as though fully set forth

herein.



                                                 - 14 -
                Case 1:20-cv-05483-VSB Document 1 Filed 07/16/20 Page 15 of 19




      93.          With each payment of wages, Defendants failed to provide Plaintiff Basurto with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      94.          Defendants are liable to Plaintiff Basurto in the amount of $5,000, together with costs

and attorneys’ fees.

                                         EIGHTH CAUSE OF ACTION


                    UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                                   OF THE NEW YORK LABOR LAW

          95.      Plaintiff Basurto repeats and realleges all paragraphs above as though set forth fully

herein.

          96.      At all relevant times, Defendants were Plaintiff Basurto’s employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651.

          97.      Defendants made unlawful deductions from Plaintiff Basurto’s wages; specifically,

Defendants deducted money from Plaintiff Basurto's weekly wages in proprtion to money they

claimed was missing from the cash register any given week.

          98.      The deductions made from Plaintiff Basurto’s wages were not authorized or required

by law.

          99.      Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiff Basurto’s wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and


                                                     - 15 -
            Case 1:20-cv-05483-VSB Document 1 Filed 07/16/20 Page 16 of 19




supporting New York State regulations.

     100.       Plaintiff Basurto was damaged in an amount to be determined at trial.




                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Basurto respectfully requests that this Court enter judgment

 against Defendants by:

         (a)     Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

         (b)     Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Basurto and the FLSA Class

 members;

         (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Basurto and the FLSA Class members;

         (d)     Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff Basurto’s and the FLSA

 Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

         (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiff Basurto and the FLSA Class members;




                                                 - 16 -
         Case 1:20-cv-05483-VSB Document 1 Filed 07/16/20 Page 17 of 19




       (f)     Awarding Plaintiff Basurto and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiff Basurto and the FLSA Class members liquidated damages in an

amount equal to 100% of her damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Basurto;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Basurto;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Basurto;

       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Basurto’s compensation, hours, wages and any deductions or

credits taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Basurto;

       (m)     Awarding Plaintiff Basurto damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (n)     Awarding Plaintiff Basurto damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);



                                               - 17 -
         Case 1:20-cv-05483-VSB Document 1 Filed 07/16/20 Page 18 of 19




       (o)     Awarding Plaintiff Basurto liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (p)     Awarding Plaintiff Basurto and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (q)      Awarding Plaintiff Basurto and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Basurto demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       July 13, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 18 -
Case 1:20-cv-05483-VSB Document 1 Filed 07/16/20 Page 19 of 19
